Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered August 12, 1993, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence, and (2) by permission, from an order of the same court, dated March 7, 1994, which denied his motion to vacate the judgment of conviction pursuant to CPL 440.10.
Ordered that the judgment and order are affirmed.
The record demonstrates that the defendant voluntarily and intelligently waived his right to appeal as part of his plea agreement. Accordingly, he cannot challenge the propriety of the hearing court’s denial of his suppression motion (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Meyers, 204 AD2d 492; People v Butler, 198 AD2d 427; People v Carter, 191 AD2d 640). Contrary to the defendant’s contentions, the court permissibly exercised its discretion in denying his motion to withdraw his guilty plea (see, People v Tinsley, 35 NY2d 926; People v Gomez, 205 AD2d 799; People v Jaworowski, 201 AD2d 504; see also, People v Fiumefreddo, 82 NY2d 536; People v Harris, 61 NY2d 9; People v Meyers, supra; People v De Jesus, 199 AD2d 529). The defendant’s remaining arguments, to the extent that they have not been waived, are without merit.
The court properly denied the defendant’s motion to vacate the judgment pursuant to CPL 440.10 (see, People v Whitted, *701187 AD2d 688; People v Connolly, 181 AD2d 739). Balletta, J. P., O’Brien, Thompson and Hart, JJ., concur.